           Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 SYRACUSE MOUNTAINS
 CORPORATION,

                               Plaintiff,         Civil Action No.: ___________

                    v.                            COMPLAINT

 PETRÓLEOS DE VENEZUELA S.A.,

                               Defendant.


         Plaintiff Syracuse Mountains Corporation (“Syracuse”) by their undersigned counsel for

its complaint against defendant Petróleos de Venezuela S.A. (“PDVSA”) alleges as follows:

                                 NATURE OF THE ACTION

            1. This is a breach-of-contract action arising from the failure of PDVSA to make

payments on certain notes (the “Notes”) issued by PDVSA in which Syracuse is a beneficial

owner.

            2. PDVSA issued the Notes pursuant to a series of indentures it issued as of April

12, 2007 (the “2007 Indenture”), February 17, 2011 (the “February 2011 Indenture”), November

17, 2011 (the “November 2011 Indenture”), May 17, 2012 (the “2012 Indenture”), and

November 15, 2013 (the “2013 Indenture”) (collectively the “Indentures”). True and accurate

copies of the Indentures, with the forms of the Notes attached as exhibits thereto, are attached

hereto as Exhibits A, B, C, D, and E.

            3. In the Indentures and the offering memoranda for the Notes, PDVSA

unconditionally promised to make regularly scheduled principal and interest payments to holders

of the Notes. PDVSA has failed to make these payments and defaulted on its obligations under

                                                 1
           Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 2 of 9




the Indenture and the Notes. For its relief, Syracuse seeks payment of the accrued and unpaid

principal and interest of the Notes held by the Plaintiffs, as provided in the Indentures, under the

Notes and under New York law.

                                             PARTIES

             4. Plaintiff Syracuse is a company incorporated under the laws of Panama.

             5. Defendant, PDVSA, is a capital stock corporation organized under the laws of the

Bolivarian Republic of Venezuela (the “Republic”), majority-owned by the Republic. The

Republic is a Foreign State as defined in 28 U.S.C. § 1603. PDVSA is therefore an agency or

instrumentality of a Foreign State, as defined in 28 U.S.C. § 1603.

                                  JURISDICTION AND VENUE

             6. This Court has jurisdiction over this action under 28 U.S.C. § 1330 because this is

a nonjury civil action against a foreign capital stock corporation owned directly by the Republic,

which is a Foreign State. PDVSA has explicitly and unconditionally waived sovereign immunity

under Section 10.10(a) and (c) of the Indentures with respect to actions arising out of or based on

the Indentures themselves, by holders of the Notes issued thereunder and is, therefore, not

entitled to immunity under 28 U.S.C. § 1605-07 or under any otherwise applicable international

agreement.

             7. This Court has personal jurisdiction over PDVSA because: (a) PDVSA regularly

conducts business in New York; and (b) PDVSA consented in Section 10.10(a) of the Indentures

to submit to the jurisdiction of this Court in respect to actions by holders of the Notes issued

under the Indenture, arising out of or based on such Notes, or arising out of or based on the

Indenture itself.

             8. Venue is proper in this district by agreement of the parties in Section 10.10(a) of



                                                  2
           Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 3 of 9




the Indentures and pursuant to 28 U.S.C. § 1391(f), as a substantial part of the events giving rise

to these claims occurred in this district.

            9. PDVSA has, in Section 10.10(b) of the Indentures, appointed Corporation Service

Company as its agent to receive and forward any writs, process and summonses in any suit,

action or proceeding brought in connection with the Indentures or the Notes against PDVSA in

any United States federal court sitting in the Borough of Manhattan, New York City.

                                   FACTUAL ALLEGATIONS

            A. The Indentures

            10. The 2007 Indenture was entered into by and among PDVSA, PDVSA Petróleo

S.A., as guarantor, The Bank of New York, as trustee, registrar and principal paying agent, and

The Bank of New York (Luxembourg) S.A., as Luxembourg listing agent and paying agent.

            11. The February 2011 Indenture was entered into by and among PDVSA, PDVSA

Petróleo S.A., as guarantor, Wilmington Trust Company, as trustee, Citibank, N.A., as registrar,

transfer agent and principal paying agent, and Dexia Banque Internationale à Luxembourg,

société anonyme, as Luxembourg listing agent and paying agent.

            12. The November 2011 Indenture was entered into by and among PDVSA, PDVSA

Petróleo S.A., as guarantor, Wilmington Trust Company, as trustee, Citibank, N.A., as registrar,

transfer agent and principal paying agent, and Dexia Banque Internationale à Luxembourg,

société anonyme, as Luxembourg listing agent and paying agent.

            13. The 2012 Indenture was entered into by and among PDVSA, PDVSA Petróleo

S.A., as guarantor, Wilmington Trust Company, as trustee, Citibank, N.A., as registrar, transfer

agent and principal paying agent, and Banque Internationale à Luxembourg, Société Anonyme,

as Luxembourg listing agent and paying agent.



                                                 3
             Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 4 of 9




              14. The 2013 Indenture was entered into by and among PDVSA, PDVSA Petróleo

S.A., as guarantor, Law Debenture Trust Company of New York, as trustee, Citibank, N.A., as

registrar, transfer agent and principal paying agent, and Banque Internationale à Luxembourg,

Société Anonyme, as Luxembourg listing agent and paying agent.

              B. PDVSA Failed to Make Interest Payments on the Notes

              15. Syracuse is a beneficial owner of the following Notes issued under the Indentures

with the following terms:

                                                                            Principal      Interest
                                        Final
     Issue               ISIN                            Indenture         Beneficially    Payment
                                       Maturity
                                                                              Held          Dates
    9.00%                                                                                  May 17;
                    USP7807HAP03      11/17/2021       November 2011       $2,000,000.00
  2021 Notes                                                                               Nov. 17
    12.75%                                                                                 Feb. 17;
                   USP7807HAM71       2/17/2022        February 2011    $214,150,000.00
  2022 Notes                                                                               Aug. 17
    6.00%                                                                                  May 15;
                    USP7807HAR68      11/15/2026           2013          $20,000,000.00
  2026 Notes                                                                               Nov. 15
    5.375%                                                                                 Apr. 12;
                    XS0294364954      4/12/2027            2007          $28,000,000.00
  2027 Notes                                                                               Oct. 12
    9.75%                                                                                  May 17;
                    USP7807HAQ85      5/17/2035            2012          $69,150,000.00
  2035 Notes                                                                               Nov. 17

              16. Beginning in late 2017, PDVSA stopped making interest payments on the Notes

when due. Specifically, PDVSA has failed to make the following interest payments required by

the Note terms:

         i.      9:00% 2021 Notes:                     Nov. 17, 2017, May 17, 2018, Nov. 17, 2018,

                                                       May 17, 2019, Nov. 17, 2019, May 17, 2020,

                                                       and Nov. 17, 2020

        ii.      12.75% 2022 Notes:                    Feb. 17, 2018, Aug. 17, 2018, Feb. 17, 2019,

                                                       Aug. 17, 2019, Feb. 17, 2020, and Aug. 17,

                                                       2020, February 17, 2021




                                                   4
          Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 5 of 9




       iii.      6.00% 2026 Notes:                    Nov. 15, 2017, May 15, 2018, Nov. 15, 2018,

                                                      May 15, 2019, Nov. 15, 2019, May 15, 2020,

                                                      and Nov. 15, 2020

       iv.       5.375% 2027 Notes:                   Apr. 12, 2018, Oct. 12, 2018, Apr. 12, 2019,

                                                      Oct. 12, 2019, Apr. 12, 2020, and Oct. 12,

                                                      2020

        v.       9.75% 2035 Notes:                    Nov. 17, 2017, May 17, 2018, Nov. 17, 2018,

                                                      May 17, 2019, Nov. 17, 2019, May 17, 2020,

                                                      and Nov. 17, 2020

              17. PDVSA’s failure to pay interest currently owing on the Notes has continued for

more than 30 days. Each is an Event of Default under the terms of the Indentures.

              C. PDVSA Failed to Make Certain Principal Payments on the Notes

              18. The 9% 2021 Notes mature in equal installments on November 17, 2019,

November 17, 2020, and November 17, 2021. PDVSA has failed to make the required principal

payments to Syracuse on November 17, 2019 and November 17, 2020. PDVSA’s failure to pay

principal currently owing on the Notes has continued for more than 30 days and constitutes two

additional Events of Default under the terms of the November 2011 Indenture.

              19. Likewise, the 12.75% 2022 Notes mature in equal installments on February 17,

2020, February 17, 2021, and February 17, 2022, the final maturity. PDVSA failed to make the

required principal payment to Syracuse on February 17, 2020 and February 17, 2021. PDVSA’s

failure to pay principal currently owing on the Notes on February 17, 2020 and February 17,

2021 has continued for more than 30 days and constitutes additional Events of Default under the

terms of the February 2011 Indenture.



                                                  5
             Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 6 of 9




                                            COUNT I

                            Breach of Contract on the 9% 2021 Notes

             20. Paragraphs 1-19 are incorporated by reference herein.

             21. The 9% 2021 Notes are outstanding under the terms of the November 2011

Indenture.

             22. PDVSA failed to make payments of interest due to Syracuse on the 9% 2021

Notes on November 17, 2017, May 17, 2018, November 17, 2018, May 17, 2019, November 17,

2019, May 17, 2020, and November 17, 2020. Moreover, PDVSA failed to make principal

payments due to Syracuse on November 17, 2019 and November 17, 2020. These failures have

continued for more than 30 days. Each constitutes an Event of Default on the terms of the

November 2011 Indenture.

             23. PDVSA has breached its contractual obligations under the terms of the 9% 2021

Notes and the November 2011 Indenture. PDVSA therefore owes Syracuse unpaid principal and

interest on the 9% 2021 Notes.

                                            COUNT II

                         Breach of Contract on the 12.75% 2022 Notes

             24. Paragraphs 1-19 are incorporated by reference herein.

             25. The 12.75% 2022 Notes are outstanding under the terms of the February 2011

Indenture.

             26. PDVSA failed to make payments of interest due to Syracuse on the 12.75% 2022

Notes due on February 17, 2018, August 17, 2018, February 17, 2019, August 17, 2019,

February 17, 2020, August 17, 2020, and February 17, 2021. Moreover, PDVSA failed to make

principal payments due to Syracuse on February 17, 2020 and February 17, 2021. These failures



                                                 6
          Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 7 of 9




have continued for more than 30 days. Each constitutes an Event of Default on the terms of the

February 2011 Indenture.

           27. PDVSA has breached its contractual obligations under the terms of the 12.75%

2022 Notes and the February 2011 Indenture. PDVSA therefore owes Syracuse unpaid principal

and interest on the 12.75% 2022 Notes.

                                          COUNT III

                           Breach of Contract on the 6% 2026 Notes

           28. Paragraphs 1-19 are incorporated by reference herein.

           29. The 6% 2026 Notes are outstanding under the terms of the 2013 Indenture.

           30. PDVSA failed to make payments of interest to Syracuse on the 6% 2026 Notes

due on November 15, 2017, May 15, 2018, November 15, 2018, May 15, 2019, November 15,

2019, May 15, 2020, and November 15, 2020. Each failure to pay has continued for more than

30 days and constitutes an Event of Default under the terms of the 2013 Indenture.

           31. PDVSA has breached its contractual obligations under the terms of the 6% 2026

Notes and the 2013 Indenture. PDVSA therefore owes Syracuse unpaid interest on the 6% 2026

Notes.

                                          COUNT IV

                        Breach of Contract on the 5.375% 2027 Notes

           32. Paragraphs 1-19 are incorporated by reference herein.

           33. The 5.375% 2027 Notes are outstanding under the terms of the 2007 Indenture.

           34. PDVSA failed to make payments of interest due to Syracuse on the 5.375% 2027

Notes due on April 12, 2018, October 12, 2018, April 12, 2019, October 12, 2019, April 12,

2020, and October 12, 2020. Each failure to pay has continued for more than 30 days and



                                               7
          Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 8 of 9




constitutes an Event of Default under the terms of the 2007 Indenture.

           35. PDVSA has breached its contractual obligations under the terms of the 5.375%

2027 Notes and the 2007 Indenture. PDVSA therefore owes Syracuse unpaid interest on the

5.375% 2027 Notes.

                                           COUNT V

                         Breach of Contract on the 9.75% 2035 Notes

           36. Paragraphs 1-19 are incorporated by reference herein.

           37. The 9.75% 2035 Notes are outstanding under the terms of the 2012 Indenture.

           38. PDVSA failed to make payments of interest due to Syracuse on the 9.75% 2035

Notes due on November 17, 2017, May 17, 2018, November 17, 2018, May 17, 2019, November

17, 2019, May 17, 2020, and November 17, 2020. Each failure to pay has continued for more

than 30 days and constitutes an Event of Default under the terms of the 2007 Indenture.

           39. PDVSA has breached its contractual obligations under the terms of the 9.75%

2035 Notes and the 2012 Indenture. PDVSA therefore owes Syracuse unpaid interest on the

9.75% 2035 Notes.

                                    PRAYER FOR RELIEF

           Plaintiff respectfully requests that the Court enter judgment in its favor and against

PDVSA as follows:

           A. Awarding damages to Plaintiff in an amount to be proven, but in no event less

than the contractually required interest and principal payments;

           B. Awarding Plaintiff fees and costs, including attorneys’ fees, as permitted by law;

           C. Awarding Plaintiffs pre-judgment and post-judgment interest; and

           D. Awarding Plaintiff other and further relief as the Court deems just and equitable.



                                                 8
         Case 1:21-cv-02684-VEC Document 1 Filed 03/29/21 Page 9 of 9




Dated: March 29, 2021                Respectfully submitted,

                                     /s/
                                     Nicholas Swerdloff
                                     Hughes Hubbard & Reed LLP
                                     One Battery Park Plaza
                                     New York, NY 10004
                                     Tel: 212-837-6167
                                     Fax: 305-351-9771
                                     Email: nicolas.swerdloff@hugheshubbard.com

                                     Michael A. DeBernardis (admission pro hac vice
                                     pending)
                                     Hughes Hubbard & Reed LLP
                                     1775 I Street, N.W.
                                     Washington, D.C. 20006-2401
                                     Tel: 202-721-4678
                                     Fax: 202-729-4678
                                     Email: michael.debernardis@hugheshubbard.com

                                     Counsel for Plaintiff Syracuse




                                      9
